IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-60156
                          Summary Calendar
                         __________________


ARTURO YANEZ-PENALOZA,

                                              Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                              Respondent.



                       - - - - - - - - - -
                 Petition for Review of an Order
                of the Board of Immigration Appeals
                       BIA No. A35-933-046
                       - - - - - - - - - -
                        December 13, 1995
Before KING, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mexican citizen Arturo Yanez-Penaloza appeals the Board of

Immigration Appeals's (BIA) deportation order and its denial of

his motion for reconsideration and to reopen his deportation

proceedings seeking readjustment of status pursuant to 8 U.S.C.

§ 1255(i) (§ 245(i) of the Act) and 8 U.S.C. § 1182(c) (§ 212(c)

of the Act).   Yanez-Penaloza argues that the Board erred in

basing its deportation decision on evidence presented during the


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-60156
                                 -2-

relief stage of his proceedings.   He also argues that the Board

abused its discretion in denying his motion to reconsider or

reopen by deciding that he was no longer eligible for § 212(c)

relief after the final order of deportation.

     This court does not have jurisdiction to review the

underlying deportation order because the petition for review was

not filed within 90 days.   See 8 U.S.C. § 1105a(a)(1); Stone v.

I.N.S., 115 S. Ct. 1537, 1542 (1995).      Regarding the motion for

reconsideration or to reopen, we have reviewed the record and the

BIA's opinion and find no abuse of discretion.     Accordingly, we

deny the petition for review.

     PETITION DISMISSED.